 



Exhibit 10.1
AGREEMENT OF PURCHASE AND SALE
between
AMERICA FIRST TAX EXEMPT INVESTORS, LP,
a Delaware limited partnership,
as Seller
and
DEVELOPMENT RESOURCES GROUP, LLC,
a Florida limited liability company,
as Purchaser
dated as of July 22, 2005

 



--------------------------------------------------------------------------------



 



AGREEMENT OF PURCHASE AND SALE
     THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of this
22 day of July, 2005 by and between AMERICA FIRST TAX EXEMPT INVESTORS, LP, a
Delaware limited partnership (“Seller”), and DEVELOPMENT RESOURCES GROUP, LLC, a
Florida limited liability company (“Purchaser”).
PRELIMINARY STATEMENTS:
     Seller is the current holder of that certain Mortgage, Security Agreement,
Assignment of Rents and Leases by and between Clear Lake Colony Acquisition
Corporation (“Owner”) and SunTrust Bank, as recorded on June 6, 2000 in Official
Records Book 11820, Page 1666, Public Records of Palm Beach County, Florida (the
“Mortgage”). The Owner is in default under the Mortgage, and Seller intends to
foreclose under the Mortgage or accept a deed in lieu thereof and become the
owner of the fee-simple interest in and to the land described therein, which is
more particularly described in Exhibit A attached to this Agreement and
generally known as “Clear Lake Colony,” together with all buildings, structures,
fixtures, facilities, installations and other improvements located thereon, all
leasehold interests affecting the same and all rights of any kind appurtenant
thereto (collectively, the “Premises”). Seller also intends to similarly obtain
ownership of the personal property described on Exhibit C, attached hereto and
made a part hereof (the “Personal Property”). Owner, as lessor, has entered into
various lease agreements (collectively, the “Leases”) with the persons and
parties listed as “tenant” (collectively, the “Lessees”), as lessees, in the
detailed rent roll (the “Rent Roll”) attached hereto as Exhibit D and made a
part hereof. Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, the fee-simple interest in and to the Premises, and the
title to the Personal Property and to the Leases, upon the terms and conditions
set forth in this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Purchase and Sale. Seller hereby agrees to sell to Purchaser,
and Purchaser hereby agrees to purchase from Seller, for the Purchase Price (as
defined herein) and subject to and upon the terms and conditions hereinafter set
forth, Seller’s fee-simple interest in the Premises, subject to the encumbrances
set forth in Exhibit B attached hereto (collectively, the ‘Permitted
Exceptions”), and Seller’s right, title and interest in the Leases and the
Personal Property.
     Section 2. Earnest Money and Purchase Price.
     (a) Upon execution hereof, Purchaser shall deliver to Shutts & Bowen LLP,
as agent for First American Title Insurance Company (the “Escrow Agent” or
“Title Company”), whose notice address is 300 S. Orange Avenue, Suite 1000,
Orlando, FL 32801, the sum of $800,000 (together with interest thereon, the
“Earnest Money”), to be held in an interest-bearing escrow account with interest
accruing to Purchaser. Notwithstanding anything in this Agreement to the
contrary, the Earnest Money shall be nonrefundable and paid to Seller at any
Closing or termination of this Agreement, except as set forth in Sections 5,
6(b) or 13 (b) of this Agreement.

 



--------------------------------------------------------------------------------



 



     (b) The purchase price for the Premises (the “Purchase Price”) shall be
$33,500,000(1), which is payable in cash or by bank wire transfer in immediately
available funds at Closing (as such term is defined in Section 7(a)).
     Section 3. Representations and Warranties.
     (a) Except as specifically set forth in Section 3(b), Purchaser hereby
acknowledges that Seller is conveying the Premises in its present “AS IS”
condition and has not made, does not make and will not make any warranties or
representations, whether express or implied, with respect to the Premises or the
value or marketability thereof or any of the appurtenances, facilities or
equipment thereof. Further, Purchaser acknowledges that Seller has not made,
does not make and will not make any warranties, whether express or implied, of
habitability, merchantability or fitness for a particular purpose unless
specifically set forth herein. Purchaser further acknowledges that by its
consummating the transactions contemplated by this Agreement, it will have made
such legal, technical, engineering, factual, financial and other inquiries and
investigations as it deems necessary, desirable or appropriate with respect to
the Leases, Lessees, the Premises and the value thereof and the appurtenances,
facilities and equipment thereof and that it will be relying solely thereon
except for the representations and warranties of Seller set forth in Section
3(b) hereof.
     (b) Seller hereby covenants, represents and warrants to Purchaser that:
     (i) Seller is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware and will have as of the
Closing Date all requisite power and authority to sell and convey the Premises,
to enter into and perform this Agreement and to carry out the transactions
contemplated hereby and thereby.
     (ii) Seller is the holder of the Mortgage and all other outstanding debt
encumbering the Premises, which debt is currently in default. Seller has secured
the agreement of Owner to deliver to Seller on or before the Closing Date a deed
in lieu of foreclosure to the Premises. Seller has full capacity, right, power
and authority to execute, deliver and perform this Agreement and all documents
to be executed by Seller pursuant hereto. The individuals signing this Agreement
and all other documents executed or to be executed pursuant hereto on behalf of
Seller are and shall be duly authorized to sign the same on Seller’s behalf and
to bind Seller hereto. This Agreement and all documents to be executed pursuant
hereto by Seller are and shall be binding upon and enforceable against Seller in
accordance with their respective terms.
     (iii) The execution, delivery and performance by Seller of this Agreement
will not violate, or constitute a default under, any provision of Seller’s
Partnership Agreement or any other organizational agreement by which Seller or
any of its property is bound.
 

(1)   The purchase price was verbally amended by the parties at closing to
$33,375,000. The amendment was made to compensate the purchaser for damages
related to Hurricane Wilma. The adjustment was reflected in the final closing
statement. However, this Agreement was not formally amended.

2



--------------------------------------------------------------------------------



 



     (iv) Seller has no knowledge and has not been notified of any condemnation
proceedings or any annexation proceedings having been instituted or threatened
against the Premises.
     (v) Seller has full power and authority to enter into this Agreement, and
upon receipt of a deed in lieu of foreclosure as described in “(ii)” above, to
convey the Premises, to assign the Leases to Purchaser, to sell the Personal
Property to Purchaser and to carry out the transactions contemplated hereby.
Neither the entering into of this Agreement nor the consummation of the
transactions described herein has or will constitute a violation or breach of
any of the terms of any contract or other instrument to which Seller is a party
or by which any of Seller’s assets or property may be affected or constitute a
violation or breach of the terms of any law or of any governmental or judicial
order applicable to Seller or the Premises.
     (vi) As of the date specified on the rent roll attached hereto as Exhibit D
(“Rent Roll”), all information set forth in the Rent Roll is true, correct and
complete in all material respects and, as of the Closing Date, all information
set forth in the Rent Roll to be attached to the bill of sale and assignment and
assumption agreement to be executed at Closing shall be true, correct and
complete in all material respects as of the date of such updated Rent Roll. As
of the date hereof no rental payments under any Lease have been paid to Owner
more than one month in advance of the date such payments are due under the terms
of each Lease. There are no leasing commissions or other compensation due and
payable to any person, firm or entity with respect to or on account of any
Lease. All such residential leases referenced in the Rent Roll are, as of the
date of the Rent Roll, the only leases or occupancy agreements entered into by
Owner] and/or the owner currently affecting the Premises, and, except as
otherwise provided to the contrary in the Rent Roll, all such leases are in full
force and effect and any tenant allowances required to be paid by Owner under
the provisions of the leases have been paid in full. At the Closing, all leases
referenced in the Rent Roll to be attached to the bill of sale and assignment
and assumption agreement to be executed at Closing shall be the only leases or
occupancy agreements entered into by Seller then currently affecting the
Premises and, except as otherwise provided in such Rent Roll, all such leases
shall be in full force and effect as of the Closing Date.
     (vii) There are no actions or proceedings pending against Seller or, to the
best of Seller’s knowledge, threatened against or involving the Premises or
Seller. Seller is not now insolvent nor will Seller become insolvent as a result
of the actions contemplated by this Agreement.
     (viii) Seller has not received written notice from Lessees or any
governmental agency or authority of any violations of environmental, health,
safety or similar municipal laws, ordinances, orders, regulations or
requirements affecting the Premises.

3



--------------------------------------------------------------------------------



 



     (ix) As a part of the agreement for conveyance of the Premises in lieu of
foreclosure, the Owner has agreed to convey its interest in the Personal
Property to Seller. Subject to such conveyance and to normal additions and
replacements in Seller’s ordinary course of business, Seller, is, or will be, on
the Closing Date, the owner of all the Personal Property, and Seller will have
full authority to convey by bill of sale or cause conveyance of the same free
and clear of all liens and encumbrances, except the Permitted Exceptions. The
inventory of personal property listed on Exhibit C, fairly and accurately
identifies all personal property owned by Seller which is located on the
Premises and which is used in connection with the operation and maintenance of
the Premises (other than computer software of Seller and Seller’s marks or
logos).
     (x) To Seller’s knowledge, no portion of the Premises has ever been used as
a landfill or as a dump to receive significant regulated garbage, refuse, or
waste, and there are and have been no Hazardous Substances located upon, stored,
handled, or disposed in or on the Premises in amounts or quantities which would
constitute a violation of the Applicable Environmental Laws. As used in this
Agreement, the term “Hazardous Substances” means any materials, waste,
contaminates, pollutants, or other substances which are toxic, dangerous,
radioactive, disease causing, carcinogenic, infectious, caustic, or contain
petroleum products or by-products, asbestos, or heavy metals which are defined
as toxic, dangerous to health or otherwise hazardous by reference to the
following sources as amended from time to time: (i) the Resource Conservation
and Recovery Act of 1976, 42 USC §1801, et. seq.; (ii) the Comprehensive ,
Environmental Response Compensation and Liability Act of 1980, 42 USC §9601 et.
seq.; (iii) applicable laws of the jurisdiction where the Premises is located,
or (iv) any federal, state or local statutes, regulations, ordinances, or rules
issued or promulgated under or pursuant to any of those laws by any government
department or, agency (items (i) through (iv) being referred to herein as the
“Applicable Environmental Laws”).
     (xi) All agreements with respect to the operation, use and maintenance of
the Premises are listed on Exhibit E (the “Service Contracts”). No later than
the Due Diligence Deadline, Purchaser shall notify Seller of which Service
Contracts it will assume at Closing. Seller shall terminate any of the Service
Contracts that Purchaser elects not to assume on or before Closing.
     (xii) The commercial leases set forth on Exhibit F (“Commercial Leases”)
are in full force and effect and shall be assumed by Purchaser at Closing.
     (c) Purchaser hereby covenants, represents and warrants to Seller that:
     (i) Purchaser is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Florida and has all
requisite power and authority to acquire the Premises, to enter into and perform
this Agreement and to carry out the transactions contemplated hereby and
thereby.

4



--------------------------------------------------------------------------------



 



     (ii) Purchaser has full capacity, right, power and authority to execute,
deliver and perform this Agreement and all documents to be executed by Purchaser
pursuant hereto. The individuals signing this Agreement and all other documents
executed or to be executed pursuant hereto on behalf of Purchaser are and shall
be duly authorized to sign the same on Purchaser’s behalf and to bind Purchaser
hereto. This Agreement and all documents to be executed pursuant hereto by
Purchaser are and shall be binding upon and enforceable against Purchaser in
accordance with their respective terms.
     (iii) The execution, delivery and performance by Purchaser of this
Agreement will not violate, or constitute a default under, any provision of
Purchaser’s Articles of Association, Operating Agreement or any other
organizational agreement by which Purchaser or any of its property is bound.
     (d) The failure of any of the above-stated representations and warranties
of Seller and Purchaser to be true and correct in all material respects as of
the date hereof or at any time through and including the date of Closing shall
be a default hereunder entitling the non-defaulting party to all remedies set
forth in Section 13 hereof.
     Section 4. Items Delivered by Seller. Within five business days of the full
execution and delivery of this Agreement, Seller shall deliver to Purchaser, or
make available to Purchaser and its agents at Seller’s offices or the Premises,
the following items (collectively, the “Reports”):
     (a) copies of the Leases (to be reviewed by Purchaser at the Premises or
Seller’s corporate offices only, for copying at Purchaser’s expense if desired);
     (b) a copy of its most recent “as-built” or ALTA survey of the Premises in
its possession;
     (c) copies of any soil, environmental, structural, mechanical or other
similar professional surveys of the Premises in the possession of Seller or
located at the Premises;
     (d) copies of any financial statements pertaining to the operation of the
Premises, including income and expense reports for the last three years and each
month of the current year;
     (e) copies of current tax bills, utility contracts and utility bills
pertaining to the operation of the Premises, records detailing the title, status
and salary of all full- and part-time employees of Seller primarily engaged at
the Premises, together with records detailing any capital improvements made to
the Premises in the last three years;
     (f) copies of all Commercial Leases and Service Contracts, and a listing of
whether each is terminable on 30 days’ notice;
     (g) copies of any title insurance commitment or title insurance policy with
respect to the Premises in the possession of Seller or located at the Premises;

5



--------------------------------------------------------------------------------



 



     (h) copies of any correspondence from any governmental entity with respect
to the zoning of the Premises or the modification of any access point to the
Premises in the possession of Seller or located at the Premises; and
     (i) copies of all Permitted Exceptions, which have been provided by Seller
to Purchaser prior to the execution of this Agreement.
     In the event that Purchaser shall require updates or reliance letters with
respect to the Reports, Purchaser may, at its own cost and expense, obtain such
items. Seller and Purchaser agree that Seller shall not be responsible for
ordering updated Reports or reliance letters with respect to the Reports but
shall provide any necessary authorizations and otherwise cooperate with
Purchaser at no expense to Seller. Purchaser’s receipt of updated Reports or
reliance letters prior to Closing shall not be deemed to be a condition
precedent to Closing.
     Section 5. Title Report. Upon the execution hereof by Purchaser and Seller,
Purchaser shall order a title commitment (the “Title Commitment”) with respect
to the Premises from the Title Company, together with all title exception
documents referenced therein, and, at Purchaser’s option and sole cost and
expense, a survey (the “Survey”) of the Premises, for delivery to Purchaser’s
counsel and Seller’s counsel. To the extent the Title Commitment or the Survey
discloses matters not included in Exhibit B, Purchaser shall have until the end
of the Due Diligence Deadline within which to object in writing to the
substantive matters reflected therein. All such items not objected to by
Purchaser shall thereafter be deemed included in the definition of “Permitted
Exceptions.” Seller shall, within five business days following the receipt by
Seller of such objection by Purchaser, inform Purchaser whether or not Seller
shall undertake to remove or cure the matter or matters objected to by
Purchaser. If Seller undertakes to remove or cure such matters, Seller shall
proceed with all diligence to do so, and the parties shall proceed toward
Closing, with the Closing Date being extended for such a reasonable time as may
be necessary to remove or cure those matters to which Purchaser has objected,
but in no event shall any extension be more than 30 days without the written
consent of both parties. If Seller is unwilling or unable to remove or cure some
or all of those matters to which Purchaser has objected, then within five
business days of receiving notice that Seller is either unwilling or unable to
so remove or cure: (a) Purchaser may waive its objection to those matters not
removed or cured (whereby such matters shall be deemed to be included within the
definition of Permitted Exceptions) and proceed to Closing; or (b) if such
matter has a material and adverse affect on the Premises or Purchaser’s intended
use thereof, Purchaser may terminate this Agreement, and the Earnest Money shall
promptly be returned to Purchaser, and any Reports, information and documents
supplied by Seller to Purchaser shall promptly be returned to Seller, and Seller
and Purchaser shall be relieved and discharged of any further liability or
obligation under this Agreement except for those obligations which specifically
survive the Closing or termination of this Agreement as set forth in this
Agreement. Purchaser’s failure to timely elect option (a) or (b) above shall be
deemed Purchaser’s election of option (a) above. Notwithstanding anything herein
to the contrary, the failure of Seller to remove all title matters related to
any bond / tax exempt financing, including but not limited to, any affordable
housing restrictions on the Premises shall be a default hereunder, entitling
Purchaser to all remedies set forth in Section 13 herein.

6



--------------------------------------------------------------------------------



 



     Section 6. Inspection and Environmental Review; Due Diligence and Extension
Deadlines.
     (a) From and after the date of this Agreement until Closing, upon
reasonable notice and subject to Lessees’ rights under the Leases, Purchaser and
its agents shall be permitted to inspect the Premises, at Purchaser’s sole cost
and expense, in any reasonable manner desired by Purchaser at times and
locations reasonably approved by Seller; provided, however, that neither
Purchaser nor its agents shall be allowed access to any residential living space
contained within the Premises without 48 hours’ prior written notice to Seller
specifying the units to be inspected and the times of such inspections, each of
which must be reasonably acceptable to Seller. Purchaser hereby agrees to
indemnify Seller against any loss, injury, damage or third-party claim for loss,
injury or damage arising from such inspections.
     (b) In the event that (i) Purchaser obtains both a Phase I environmental
site assessment and a Phase II environmental site assessment from a licensed
environmental engineer which disclose that a recognized Hazardous Substance
affects the Premises in violation of Applicable Environmental Laws (each, a
“Condition”), (ii) Purchaser provides Seller with a copy of both assessments
prior to the Due Diligence Deadline, (iii) correcting or abating the Condition
would cost in excess of $50,000 (the “Cost Cap”, which Purchaser hereby
expressly agrees to expend to correct any Condition) and (iv) Seller is
unwilling to expend the requisite sums in excess of the Cost Cap to correct or
abate the Condition, which election Seller must make within five days of receipt
of written notice of the Condition, then in such event, Purchaser may terminate
this Agreement by written notice to Seller within five (5) days of Seller’s
election not to cure, and receive a refund of the Earnest Money.
     (c) Purchaser shall have until 5:00 p.m. CST on the 30th day after the date
of full execution and delivery of this Agreement (the “Due Diligence Deadline”)
to make an additional deposit of $200,000 (the “Additional Deposit”) with the
Title Company and, if Purchaser deposits the Additional Deposit prior to the Due
Diligence Deadline, this Agreement shall remain in full force and effect and
Purchaser and Seller shall close the Transaction pursuant to the terms and
conditions hereof. Upon paying such Additional Deposit into escrow, the term
“Earnest Money” as used in this Agreement shall thereafter be deemed to include
the Additional Deposit and, notwithstanding anything in this Agreement to the
contrary, the Earnest Money shall be nonrefundable to Purchaser and shall be
paid to Seller at any Closing or termination of this Agreement, except as set
forth in Section 13(b) of this Agreement.
     (d) Purchaser, at its option, shall have until 5:00 p.m. CST on the 60th
day after the date of the full execution and delivery of this Agreement (the
“Extension Deadline”) to make an additional deposit of $500,000 (the “Second
Additional Deposit”) with the Title Company, and if Purchaser deposits the
Second Additional Deposit prior to the Extension Deadline, this Agreement shall
remain in full force and effect and Purchaser and Seller shall close the
Transaction pursuant to the terms and conditions hereof. Upon paying such Second
Additional Deposit into escrow, the term “Earnest Money” as used in this
Agreement shall thereafter be deemed to include the Second

7



--------------------------------------------------------------------------------



 



Additional Deposit and the Additional Deposit, and notwithstanding anything in
this Agreement to the contrary, the Earnest Money shall be nonrefundable to
Purchaser and shall be paid to Seller at any Closing or termination of this
Agreement, except as set forth in Section 13 (b) of this Agreement.
      Section 7. Closing.
     (a) The closing (“Closing”) of the transaction (the “Transaction”)
contemplated by this Agreement shall take place in escrow using the Title
Company as escrow agent or at such physical location as may be mutually agreed
upon by Purchaser and Seller. The date of Closing (the “Closing Date”) shall be
the later of the 30th day after the (i) the Due Diligence Deadline or (ii) the
Extension Deadline if Purchaser timely pays the Second Additional Deposit.
     (b) At Closing, following satisfaction of all requirements and conditions
specified in Section 8 hereof, (i) Purchaser shall release such of the documents
received from Seller which are required to be recorded to Title Company, and
Purchaser shall concurrently instruct Title Company to record such documents as
are necessary to consummate the Transaction and simultaneously transfer the
Purchase Price to such account as Seller may designate and (ii) Seller shall
release such of the documents received from Purchaser required to be recorded to
Title Company. Title Company shall not be authorized to record any deed or other
documents until it shall have in its possession the Purchase Price and is
prepared to deliver same to Seller in immediately available funds. Title Company
will not be authorized to deliver the Purchase Price until it is prepared to
record such documents necessary to consummate the Transaction and deliver the
title policy referred to in Section 8(a)(i)(L) hereof.
      Section 8. Conditions to Closing.
     (a) Purchaser shall not be obligated to close the Transaction until all of
the following conditions have been satisfied:
     (i) Purchaser shall have received each of the following items:
     (A) A special warranty deed, duly executed and acknowledged by Seller,
conveying the Premises to Purchaser, subject to the Permitted Exceptions;
     (B) The Bill of Sale and Assignment and Assumption Agreement in the form
attached as Exhibit G;
     (C) An affidavit in form acceptable to the Title Company sufficient to
remove any exception for mechanics’ and materialmen’s liens and parties in
possession (except tenants under unrecorded, residential leases) and appropriate
lien waivers, if necessary;
     (D) A then-current residential rent roll and a certification of Seller in
respect thereof;

8



--------------------------------------------------------------------------------



 



     (E) Each of the residential tenant leases (including any amendments) in
effect at the Premises as of the day of Closing and all files for existing
residential tenants in its possession or control (to be delivered at the
Premises);
     (F) An affidavit certifying that the Seller is not a foreign entity under
the Foreign Investment in Real Property Act;
     (G) A notice letter to all residents of the Premises in the form attached
as Exhibit H, provided Purchaser furnishes sufficient information to complete
such form, not less than three business days prior to Closing (the “Notice
Letter”);
     (H) An authorization transferring the Premises telephone numbers to
Purchaser (the “Telephone Transfer”);
     (I) The Service Contracts (to be delivered at the Premises);
     (J) Copies of the plans for the improvements on the Premises and all
owner’s manuals relating to the Premises, including an assignment of any and all
construction and other warranties associated with the Premises;
     (K) All keys to all locks on the Premises and originals or copies of the
books and records and of all original documents that are reasonably necessary
for the continued operation of the Premises;
     (L) An owner’s policy of title insurance (the “Title Policy”) from Title
Company subject only to the Permitted Exceptions, in an amount not less than the
Purchase Price or an irrevocable written commitment from Title Company dated as
of the date and time of the Closing for the issuance of such a policy showing
that all requirements for issuance have been satisfied;
     (M) Such evidence or documents as may be reasonably required by Purchaser
or Title Company evidencing the status and capacity of Seller and the authority
of the person or persons who are executing the various documents on behalf of
Seller in connection with the Transaction; and
     (N) Possession of the Premises subject to the rights of parties in
possession pursuant to or as permitted by the Leases and the Permitted
Exceptions.
      (ii) Seller shall have delivered to Purchaser such further documents as
reasonably may be required in order to fully and legally close this transaction
and transfer the Premises to Purchaser.

9



--------------------------------------------------------------------------------



 



     (b) Seller shall not be obligated to close the Transaction until all of the
following conditions have been satisfied:
     (i) The Purchase Price shall have been placed in escrow with Title Company
for release to Seller upon Seller’s satisfaction of the requirements of
Section 8(a); and
     (ii) The Bill of Sale and Assignment and Assumption Agreement;
     (iii) The Notice Letter;
     (iv) Purchaser shall have delivered to Seller such further documents as
reasonably may be required in order to fully and legally close the Transaction.
     (c) Failure of Seller to deliver the items in Section 8(a) to the Purchaser
and/or Title Company, as applicable, and failure of Purchaser to deliver the
items listed in Section 8(b) to the Seller and/or Title Company, as applicable,
shall be considered a default hereunder, and the non-defaulting party shall be
entitled to the remedies set forth in Section 13 hereof.
     Section 9. Transaction Costs.
     (a) The costs of Closing the Transaction shall be paid on or prior to the
Closing Date by and among the parties as follows:
     (i) Seller shall pay for the Title Commitment and the premium for the basic
Title Policy and Purchaser shall pay any extra premiums or costs for extended
coverage and any other endorsements requested by Purchaser;
     (ii) Seller shall pay the cost of any documentary stamps to file the Deed
and any lien releases;
     (iii) Seller shall pay the cost of recording the Deed; and
     (iv) Purchaser shall pay all other costs incurred to close the Transaction.
     (b) All standby fees, taxes, including, without limitation, real estate
taxes and personal property taxes (with full discount, to the extent permitted
by law), collected rents, the Service Contracts, payments due under the
Commercial Leases, and all other income, costs, and charges of every kind which
in any manner relate to the operation of the Premises (but not including
insurance premiums) shall be prorated as of 12:01 a.m. on the day of Closing, as
if Purchaser owned the Premises during the entire day upon which Closing occurs.
Those incomes and expenses for which actual bills are available at Closing,
shall be prorated at Closing based on such actual bills. Those items for which
actual bills were not available at Closing, shall be prorated based upon good
faith estimates of the previous month’s or year’s bill(s), as applicable. To the
extent that information necessary for any proration or adjustment required
hereunder is not available

10



--------------------------------------------------------------------------------



 



at Closing, or that information received in that regard in inaccurate, all such
matters will be reprorated upon the receipt of correct information; provided,
however, all final prorations shall be made within sixty (60) days after Closing
and payment made within ten (10) days of request therefore, except post-closing
adjustments for real estate and personal ad valorem taxes which shall be made
within ten (10) days after written demand therefor is made by either party
hereto to the other party with a copy of the actual tax bill(s) attached.
Notwithstanding anything to the contrary contained in this Agreement, the
provisions of this Section shall survive Closing. The following items shall be
reimbursed, paid, credited, adjusted or prorated by or between Seller and
Purchaser as set forth below:
     (i) Service Contracts and utility charges shall be determined to the day
preceding the Closing Date and paid by Seller and appropriate prorations of
Service Contracts shall be made. Purchaser shall take all steps necessary to
effectuate the transfer of all utilities to its name as of Closing, where
necessary, post deposits with the utility companies, and provide Seller with
written evidence of the transfer at or prior to Closing. Seller shall be
entitled to recover any and all deposits held by any utility company as of the
Closing Date. In the event Seller received a lump sum payment for any Service
Contract affecting the Premises, including a laundry, telephone, or cable
contract, Purchaser shall receive a credit at Closing for the pro rata portion
of such lump sum payment representing the period of the contract, and any right
to renew such contract by the servicer, including and following the Closing
Date.
     (ii) All prepaid rents on residential leases shall be paid to Purchaser at
Closing. Purchaser will collect all residential rents after Closing and will
apply such rents to all amounts outstanding under the leases from and after
Closing. During a period of six (6) months following Closing, in the event
Purchaser collects amounts due and owing from residential tenants attributable
to periods prior to Closing. Purchaser will forward such amounts to Seller. The
obligations in this subsection shall survive the Closing.
     (iii) All fees on transferable licenses and permits shall be paid by
Purchaser at Closing.
     (iv) A credit against the Purchase Price for refundable security deposits,
pet deposits and interest, if any, accrued to the Closing Date for any current
and pending residential tenants together with any non-refundable fees collected
from any current and pending residential tenants, which fees are designated for
the purpose of actually offsetting any expenses incurred by the landlord as a
result of such tenant’s occupancy, to the extent such fees have not been applied
against any such expenses prior to Closing, in accordance with applicable law.
     Section 10. Real Estate Commission. Neither Purchaser nor Seller has used a
broker to negotiate the Transaction except for Apartment Realty Advisors, whose
fee or commission shall be paid by Seller pursuant to a separate agreement.
Purchaser and Seller hereby indemnify,

11



--------------------------------------------------------------------------------



 



defend and hold the other harmless from and against any and all claims, losses,
costs and expenses, including reasonable counsel fees, resulting from any claims
that may be made through that party against the other by any other broker
claiming a commission.
     Section 11. Operation of Premises. Prior to Closing, Seller covenants and
agrees to cause Owner to operate, repair, and maintain the Premises in the same
manner and consistent with the same practice as prior to the Effective Date,
including keeping and performing all obligations to be performed by landlord
under all tenant leases and Commercial Leases. Seller shall ensure that Owner
shall not enter into any new contracts following the expiration of the Due
Diligence Period which are not cancelable by Landlord upon thirty (30) days
notice and will enter into new leases only in the ordinary course of business,
using current credit screening standards and prudent underwriting practices.
     Section 12. Condemnation and Casualty. In case any material portion of the
Premises shall have been condemned or shall be in the process of condemnation on
the Closing Date or shall then have been damaged by reason of public or
quasi-public improvements, or in case a portion of the Premises shall be damaged
or destroyed by fire or other casualty which will cost more than $100,000 to
restore, Purchaser shall have the right (a) to terminate this Agreement by
written notice to Seller within 30 business days after notice of any such event
or (b) to proceed to Closing according to the terms hereof without any reduction
of the Purchase Price but with all insurance proceeds or condemnation awards
payable to Purchaser.
     Section 13. Earnest Money/Remedies.
     (a) Seller and Purchaser each acknowledge and agree that the Earnest Money
shall be security for Purchaser’s performance under this Agreement.
     (b) In the event of a default by Seller under this Agreement, at
Purchaser’s option: (i) Purchaser may terminate this Agreement and the Earnest
Money hereunder shall be returned to Purchaser, and Seller will not have any
further liability to Purchaser, or (ii) Purchaser may have the right of specific
performance of this Agreement; or (iii) in the event that Seller is unable to
convey title to the Premises and Personal Property to Purchaser as of the
Closing Date, then Purchaser shall have the right to terminate this Agreement,
receive the return of the Earnest Money and receive from Seller a reimbursement
of its out-of-pocket expenses incurred, in an amount not to exceed $100,000.00.
     (c) In the event of a default by Purchaser under this Agreement, Seller may
terminate this Agreement and retain the Earnest Money as liquidated damages, it
being acknowledged by Purchaser and Seller that the actual damages suffered by
Seller in such an event would be difficult or impossible to measure and that the
Earnest Money represents a good-faith estimate thereof.
     Section 14. Notices. All notices, demands or other communications of any
type (herein collectively referred to as “Notices”) given by Seller to Purchaser
or by Purchaser to Seller, whether required by this Agreement or in any way
related to the Transaction, shall be void and of no effect unless given in
accordance with the provisions of this Section. All Notices shall be in

12



--------------------------------------------------------------------------------



 



writing and delivered to the person to whom the Notice is directed, either in
person, or by United States mail as a registered or certified item, return
receipt requested, or by overnight courier, or by telephone facsimile
(telecopier) transmission, and shall be effective upon receipt. Notices shall be
provided to the parties and addresses (or facsimile numbers, as applicable)
specified below:

             
 
  If to Purchaser:   Development Resources Group, LLC    
 
      115 East Marks Street    
 
      Orlando, FL 32803    
 
      Attention: Michael Halpin    
 
      Telephone: (407)709-4560    
 
      Facsimile: (407) 841-7050    
 
           
 
  with a copy to:   Shutts & Bowen LLP    
 
      300 S. Orange Avenue    
 
      Suite 1000
Orlando, FL 32801    
 
      Attention: Jennifer S. Tobin, Esq.    
 
      Telephone: (407) 835-6960    
 
      Facsimile: (407)849-7244    
 
           
 
  If to Seller:   America First Tax Exempt Investors, LP    
 
      1004 Farnam Street    
 
      Omaha, NE 68102    
 
      Attention: Chad L. Daffer    
 
      Telephone: (402) 930-3085    
 
      Facsimile: (402) 930-3047    
 
           
 
  with a copy to:   Kutak Rock LLP    
 
      The Omaha Building    
 
      1650 Farnam Street    
 
      Omaha, NE 68102    
 
      Attention: Rich Rosenblatt    
 
      Telephone: (402) 346-6000    
 
      Facsimile: (402)346-1148    

     Facsimile transmissions shall be effective upon receipt thereof so long as
receipt of the transmission is confirmed by telephone call and an original copy
of the correspondence is posted by mail or sent by overnight courier as provided
above.
     Section 15. Indemnity.
     (a) Seller hereby agrees to indemnify and hold harmless Purchaser, its
partners and their officers, directors, shareholders and partners from and
against any and all liabilities, losses, damages, costs, expenses (including,
without limitation, reasonable attorneys’ fees and expenses), causes of action,
suits, claims, demands or judgments of any nature arising from or connected with
the ownership of the Premises to the Closing

13



--------------------------------------------------------------------------------



 



Date, except as the same may be caused by any negligence or willful misconduct
of Purchaser or may arise pursuant to any inspection of the Premises by
Purchaser or its agents pursuant to this Agreement.
     (b) Purchaser hereby agrees to indemnify and hold harmless Seller, its
partners and their officers, directors, shareholders and partners from and
against any and all liabilities, losses, damages, costs, expenses (including,
without limitation, reasonable attorneys’ fees and expenses), causes of action,
suits, claims, demands or judgments of any nature arising from or connected with
the ownership of the Premises after the Closing Date except as the same may be
caused by any negligence or willful misconduct of Seller.
     (c) The indemnities contained in this Section shall survive the Closing of
the Transaction.
     Section 16. Assignment. The rights and obligations of Purchaser arising
under this Agreement may not be assigned without the prior written consent of
Seller. Notwithstanding anything herein to the contrary, the rights and
obligations of Purchaser under this Agreement may be assigned, without the prior
written consent of Seller, to (a) an entity owned or controlled by Purchaser and
formed for the sole purpose of entering into the Transaction, (b) a qualified
intermediary retained by Purchaser in connection with an exchange pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended, or (c) an
affiliate or subsidiary of Purchaser. In any assignment which may be made by
Purchaser of its rights and obligations under this Agreement, Purchaser shall
remain primarily liable under this Agreement.
     Section 17. Miscellaneous.
     (a) This Agreement shall be construed and interpreted in accordance with
the laws of Florida. Where required for proper interpretation, words in the
singular shall include the plural, the masculine gender shall include the neuter
and the feminine, and vice versa. Periods of time shall be measured in calendar
days unless otherwise stated. If any performance is required on a Saturday, a
Sunday or any holiday, such performance will be due on the next succeeding day
which is not a Saturday, a Sunday or a holiday.
     (b) This Agreement may not be modified or amended except by an agreement in
writing signed by Seller and Purchaser, and upon any delivery of this Agreement
into escrow upon execution, Title Company shall be deemed to have been so
instructed. The parties may waive any of the conditions contained herein or any
of the obligations of the other party hereunder, but any such waiver shall be
effective only if in writing and signed by the party waiving such conditions or
obligations, and upon any delivery of this Agreement into escrow upon execution,
Title Company shall be deemed to have been so instructed.
     (c) Except as otherwise set forth in this Agreement, this Agreement shall
be binding upon and inure to the benefit of all successors and permitted assigns
of the parties hereto.
     (d) This Agreement shall not create any third-party beneficiary rights.

14



--------------------------------------------------------------------------------



 



     (e) Each party executing this Agreement warrants and represents that it is
fully authorized to do so.
     (f) The descriptive headings of the sections contained in this Agreement
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.
     (g) This Agreement, including the Exhibits hereto, constitutes the entire
agreement among the parties pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings of the
parties in connection therewith.
     (h) This Agreement may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one and the same instrument.
     (i) In the event of any litigation between Seller and Purchaser with
respect to the Premises or this Agreement, the prevailing party shall be
entitled to collect its reasonable attorneys’ fees and expenses from the losing
party.
     (j) This Agreement shall not be recorded by either party in any office or
place of public record, and if Purchaser shall record this Agreement or cause
same to be recorded, Seller may, at its option, elect to treat such act as a
breach of this Agreement.
     Section 18. Condominium Conversion. Seller acknowledges and agrees that
Purchaser will begin the process of converting the Premises from a rental
apartment property to the condominium form of ownership during the term of this
Contract. Seller agrees to cooperate with Purchaser in said conversion process,
by, among other things, causing Owner to execute appropriate forms for filing
with the State of Florida Division of Business and Professional Regulations. At
Closing, Seller agrees to execute, or cause Owner to execute, an Amendment to
the conversion filing to change the “developer” of the condominium to be the
Purchaser. Purchaser acknowledges that neither the Declaration of Condominium
nor any other document evidencing, referencing or discussing the conversion of
the Premises to the condominium form of ownership will be recorded prior to
Closing. The Purchaser agrees that if the Contract is terminated for any reason
it shall immediately withdraw the conversion filing. Finally the Purchaser
agrees that all costs of the foregoing condominium conversion shall be born by
Purchaser, and that Seller shall incur no cost or liability with said conversion
process; however, Seller agrees to use commercially reasonable efforts to
maintain its existing tenants during the term of this Contract. The terms of
this Section shall survive the Closing or earlier termination hereof.
     Section 19. Escrow Agent. Escrow Agent shall hold the Earnest Money in an
interest bearing account with the interest accruing to the benefit of the party
ultimately receiving the Earnest Money. In the event the Escrow Agent is in
doubt as to its duties and liabilities under the provisions of this Contract,
the Escrow Agent may, in its sole discretion, continue to hold the deposit until
the parties mutually agree in writing to the disbursement thereof, or until a
judgment under a court of competent jurisdiction shall determine the rights of
the parties thereto,

15



--------------------------------------------------------------------------------



 



or it may deposit all of the Earnest Money with the Clerk of the Circuit Court
of Palm County, Florida, and upon notifying all parties concerning such action,
all liability on the part of the Escrow Agent shall fully cease and terminate,
except to the extent of accounting for any monies delivered out of escrow. In
the event of any suit between the Purchaser and the Seller wherein the Escrow
Agent is named a party by virtue of acting as Escrow Agent hereunder, or in the
event of any suit wherein Escrow Agent interpleads the subject matter of this
escrow, Escrow Agent shall be entitled to recover reasonable attorneys’ fees and
costs incurred, said fees and costs to be charged and assessed as “costs” and
paid from the monies held by Escrow Agent or held by the Clerk of the Circuit
Court, as the case may be. All parties agree that the Escrow Agent shall not be
liable to any party or person whomsoever for misdelivery to the Purchaser or the
Seller of the monies subject to this escrow unless such misdelivery shall be due
to willful breach of this Contract or gross negligence on the part of the Escrow
Agent, nor shall the Escrow Agent be liable for the failure of any banking
institution with which the deposit is deposited. Seller acknowledges that Escrow
Agent is the attorney for Purchaser and agrees that in the event of a dispute
between the parties regarding this Contract, Escrow Agent shall be entitled to
represent Purchaser without claim of conflict of interest due to the service by
Purchaser’s counsel as Escrow Agent hereunder.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

              AMERICA FIRST TAX EXEMPT
 
      INVESTORS, LP, a Delaware limited
partnership
 
       
 
  By   America First Capital Associates Limited
Partnership Two, its general partner
 
       
 
  By   AMERICA FIRST COMPANIES, L.L.C., its general partner
 
       
 
  By   /S/ Michael Draper
 
       
 
      Michael Draper, Vice President
 
       
 
  By    
 
            Name
 
            Title
 
       
 
            DEVELOPMENT RESOURCES GROUP,     LLC, a Florida limited liability
company
 
       
 
  By   /s/ Michael Halpin
 
            Name Michael Halpin
 
            Title Manager
 
       

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
     THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”)
is made and entered into this 19th day of October, 2005 by and between
DEVELOPMENT RESOURCES GROUP, LLC, a Florida limited liability company
(“Purchaser”) and AMERICA FIRST TAX EXEMPT INVESTORS, LP, a Delaware limited
partnership (“Seller”).
PRELIMINARY STATEMENTS
     Purchaser and Seller entered into that certain Agreement of Purchase and
Sale dated July 22, 2005 (the “Agreement”) pertaining to the “Premises” as
defined in the Agreement. Capitalized terms used in this Amendment but not
defined in this Amendment shall have the meanings assigned to them in the
Agreement. Purchaser and Seller desire to amend the Agreement as set forth in
this Amendment.
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth below, and other valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, Purchaser and Seller
acknowledge and agree that the Agreement is hereby amended and modified as set
forth below.
     Section 1. Closing. The second sentence of Section 7(a) of the Agreement is
hereby deleted and replaced in its entirety with the following:
“The date of Closing (the “Closing Date”) shall be November 10, 2005.”
     Section 2. Additional Earnest Money. In consideration of Seller’s agreement
to extend the Closing Date as set forth above, Purchaser has, as of the date
hereof, made an additional deposit of $350,000 (the “Additional Deposit”) with
the Title Company. The term “Earnest Money” as used in the Agreement shall
hereafter be deemed to include such Additional Deposit.
     Section 3. Reaffirmation. Except as specifically amended by this Amendment,
Purchaser and Seller hereby reaffirm all of their respective duties and
obligations set forth in the Agreement. Specifically, Purchaser hereby affirms
and agrees that (a) the Earnest Money in the amount of $1,850,000 is now on
deposit with the Title Company in immediately available funds and
(b) notwithstanding anything in the Agreement to the contrary, the Earnest Money
shall be nonrefundable to Purchaser and shall be paid to Seller at any Closing
or termination of the Agreement, except as set forth in Section 13(b) of the
Agreement.
     Section 4. Estoppel. Purchaser and Seller hereby acknowledge, affirm,
represent and warrant to each other that no event of default or breach has
occurred under the terms of the Agreement as of the date hereof.
     Section 5. Counterparts. This Amendment may be executed in counterparts,
each of which when taken together shall constitute one entire agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.

              PURCHASER:
 
            DEVELOPMENT RESOURCES GROUP,     LLC, a Florida limited liability
company
 
       
 
  By   /s/ Michael Nazpin
 
       
 
  Name   MICHAEL NAZPIN
 
  Title   MGR.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.

              SELLER:
 
            AMERICA FIRST TAX EXEMPT
 
      INVESTORS, LP, a Delaware limited
 
      partnership
 
       
 
  By   America First Capital Associates Limited
 
      Partnership Two, its general partner
 
       
 
  By   AMERICA FIRST COMPANIES, L.L.C.,
 
      its general partner
 
       
 
  By   /s/ Michael Draper
 
       
 
      Michael Draper, Vice President

3